MORRISON, Presiding Judge.
The offense is the possession of marijuana ; the, punishment, ten years.
The record is before us without a statment of facts or bills of exception.
Appellant contends in his brief, if we correctly understand him, that there is a variance between the indictment and the court’s .charge .in this, that the indictment charged that the appellant and three others (naming them) committed the offense, while the charge does not mention the three other persons named in the indictment. He further contends that this judgment cannot stand because there is an absence of any showing in this record that a motion for severance was filed or that the cases against the other accused had been dismissed.
These are novel contentions, but we are not impressed with either of them.
The judgment is affirmed.